UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 Or x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…………… For the transition period fromto Commission File No. ELBIT VISION SYSTEMS LTD. (Exact name of Registrant as specified in its charter) N/A ISRAEL (Translation of Registrant’s name into English) (Jurisdiction of incorporation or organization) 7 Bareket Street, P.O.B. 3047, Industrial Park, Caesarea, Israel 38900 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, nominal value 1.00 New Israeli Shekel per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 74,915,937 Ordinary Shares, NIS 1.00 nominal value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. £ YesR No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. £ YesR No Note—checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (&232.405 of this chapter) during the preceding 12 months (or for a shorter period that the registrant was required to submit and pot such files). þ Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): oLarge Accelerated Filer o Accelerated Filer þ Non-accelerated filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPþ International Financial Reporting Standards as issued by the International Accounting Standards Board o Othero If "Other" has been checked in response to the previous question, indicate by check mark which financial statements the registrant has elected to follow: Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ YesR No Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. £ YesR No 2 Explanatory Note This Amendment No. 1 to our annual report on Form 20-F for the year ended December 31, 2012, initially filed on April 29, 2013, is being filed to amend the report of the independent registered public accounting firm, or Report, which was erroneously filed undated. The Report is amended by way of inclusion of the appropriate date. No other changes to the Report are being made. This Amendment is not intended to revise, update, amend or restate any other information presented in our Annual Report as originally filed and all such other information in the original filing remains unchanged. This Amendment does not reflect events occurring after the filing of the original Annual Report and does not modify or update the disclosure therein in any way other than as required to reflect the amendment described above. 3 ITEM 18.FINANCIAL STATEMENTS See pages F-1 to F-29. ITEM 19.EXHIBITS Articles of Association, as amended, of the Registrant, incorporated by reference to Exhibit A to our Form 6-K, File No. 000-28580, filed with the Commission on January 25, 2006. English summary from Hebrew original Memorandum of Association of the Registrant, incorporated by reference to our Registration Statement on Form F-1, File No. 333-03080, as amended, filed with the Commission on April 2, 1996. Share Purchase Agreement between the Company, ScanMaster Systems (IRT) Ltd. and the Purchaser, incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, as amended, filed with the Commission on July 15, 2010. Asset and Liability Re-allocation Agreement between the Company and ScanMaster Systems (IRT) Ltd., incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, as amended, filed with the Commission on July 15, 2010. Creditor Agreement between the Company and ScanMaster Systems (IRT) Ltd., incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, as amended, filed with the Commission on July 15, 2010. Loan Agreement between the Company and M.S.N.D. Real Estate Holdings Ltd. dated May 27, 2010, incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, as amended, filed with the Commission on July 15, 2010. Amendment to Lease Agreement between the Company and Yehezkel Yaakobi (English summary of the Hebrew language agreement.), incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, as amended, filed with the Commission on July 15, 2010. Debt Restructure Agreement between the Company and Bank Leumi LeIsrael Ltd. (English summary of the Hebrew language agreement.), incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, as amended, filed with the Commission on July 15, 2010. Framework Agreement between the Company and Bank Hapoalim Ltd. (English summary of the Hebrew language agreement), incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, as amended, filed with the Commission on July 15, 2010. 4 Debt Restructure Agreement between the Company and Bank Hapoalim Ltd. (English summary of the Hebrew language agreement), incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, as amended, filed with the Commission on July 15, 2010. Loan Undertaking between the Company and Sam Cohen dated June 3, 2010, incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, as amended, filed with the Commission on July 15, 2010. Loan Undertaking between the Company and Yaron Menashe dated June 3, 2010, incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, as amended, filed with the Commission on July 15, 2010. Securities Purchase Agreement between the Company and Avi Gross dated December 11, 2012, incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, filed with the Commission on April 29, 2013. Registration Rights Agreement between the Company and Avi Gross dated December 11, 2012., incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, filed with the Commission on April 29, 2013. Convertible Loan Agreement between the Company and Avi Gross dated December 11, 2012, incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, filed with the Commission on April 29, 2013. Warrant dated December 11, 2012, issued to Avi Gross, exercisable for up to $200,000 of the Company’s ordinary shares, at a price per share of $0.095, incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, filed with the Commission on April 29, 2013. Warrant dated December 11, 2012, issued to Avi Gross, exercisable for up to $1,000,000 of the Company’s ordinary shares, at a price per share of $0.20, incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, filed with the Commission on April 29, 2013. List of subsidiaries, incorporated by reference to our Annual Report on Form 20-F, File No. 000-28580, filed with the Commission on April 29, 2013. Certification by Chief Executive Officer pursuant to section 302 of the Sarbanes-Oxley Act of 2002. Certification by Chief Financial Officer pursuant to section 302 of the Sarbanes-Oxley Act of 2002. Certification by Chief Executive Officer pursuant to 18 U.S.C., Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002. Certification by Chief Financial Officer pursuant to 18 U.S.C., Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002. Consent of Deloitte Brightman Almagor, certified public accountants (Israel). 5 SIGNATURES The Registrant hereby certifies that it meets all of the requirements for filing on Form 20-F and this amendment thereto and that it has duly caused and authorized the undersigned to sign this amendment number 1 to its annual report on its behalf. August 8, 2013 ELBIT VISION SYSTEMS LTD. By: /S/ Sam Cohen Sam Cohen Chief Executive Officer 6 ELBIT VISION SYSTEMS LTD. (An Israeli Corporation) 2 ELBIT VISION SYSTEMS LTD. 2 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F - 2 CONSOLIDATED FINANCIAL STATEMENTS: Balance sheets as of December 31, 2012 and 2011 F - 3 - F - 4 Statements of operations for the year ended December 31, 2012, 2011 and2010 F - 5 Statements of changes in shareholders’ equity for the year ended December 31, 2012, 2011 and 2010 F - 6 Statements of cash flows for the year ended December 31, 2012, 2011 and 2010 F - 7 - F - 8 Notes to Financial Statements F - 9 - F - 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Elbit Vision Systems Ltd. We have audited the accompanying consolidated balance sheets of Elbit Vision Systems Ltd. and subsidiaries ("the Company") as of December 31, 2012 and 2011, and the related consolidated statements of operations, stockholders' deficiency, and cash flows for each of the three years in the period ended December 31, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of the Company and subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. Brightman Almagor Zohar & Co. Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Limited Tel Aviv, Israel April 29, 2013 F - 2 ELBIT VISION SYSTEMS LTD. CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands December 31 Note 2 0 1 2 2 0 1 1 Assets CURRENT ASSETS: Cash and cash equivalents Restricted deposit (short term) 12a 30 90 Trade account receivables (net of allowance for doubtful account 2012- $50 thousands, 2011- $63 thousands) 13a Other receiveables Inventories 3 Total current assets INVESTMENTS AND LONG-TERM RECEIVABLES: Severance pay fund 6 Other long-term receivables and investment 4 PROPERTY AND EQUIPMENT (net of accumulated depreciation and amortization) 5 43 50 OTHER ASSETS Goodwill Total assets The accompanying notes are an integral part of the financial statements F - 3 ELBIT VISION SYSTEMS LTD. CONSOLIDATED BALANCE SHEETS (Cont.) U.S. dollars in thousands December 31 Note 2 0 1 2 2 0 1 1 Liabilities and shareholders’ deficiency CURRENT LIABILITIES: Credit from banks 13c Current Maturities of Long Term Loan from Shareholders and Other Trade account payable Deferred income 2i 64 Other payable 13b Total current liabilities LONG-TERM LIABILITIES: Long term loans (net of current maturities) 7 Other Long Terms Liabilities 8 Accrued severance pay 6 Total long-term liabilities Total liabilities SHAREHOLDERS' DEFICIENCY: 9 Share capital - ordinary shares of NIS1 par value (“Ordinary Shares”); Authorized - 120,000,000 Ordinary Shares as of December31,2012 and 2011 Issued and outstanding: December 31, 2012– 74,915,937 Ordinary shares December 31, 2011 – 69,652,779 Ordinary shares Additional paid-in capital Accumulated deficit ) ) Total shareholders’ deficiency ) ) Total liabilities and shareholders’ deficiency The accompanying notes are an integral part of the financial statements. F - 4 ELBIT VISION SYSTEMS LTD. CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except per share data) Year ended December 31, Note 2 0 1 2 2 0 1 1 2 0 1 0 Revenues: Sale of products Services rendered Cost of revenues: 13d Cost of products sold Cost of services rendered Gross profit Research and development costs – net Marketing and selling General and administrative Operating Profit (loss) ) Financial income (expenses)- net 13e ) 31 ) Profit (loss) before other expenses ) Other expenses (2 ) ) ) Profit (loss) before taxes on income ) Taxes on income 10d - - - Net Profit (loss) for the year before discontinued operation ) Loss from discontinued operation - - ) Net profit from disposal of discontinued operation - - Total profit from disposal of discontinued operation - - Net Profit for the year Profit (loss) per share: Basic earnings (loss) per share from continuing operations ) Diluted earnings (loss) per share from continuing operations ) Basic earnings per share from discontinued operations - - Diluted earnings per share from discontinued operations - - Weighted average number of shares used in Computation of loss per share – Basic (in thousands) Diluted (in thousands) The accompanying notes are an integral part of the financial statements. F - 5 ELBIT VISION SYSTEMS LTD. STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIENCY Share capital Additional Total Number paid-in Accumulated shareholders’ of shares Amount Capital* deficit Deficiency In thousands U.S. dollars in thousands BALANCE – January 1, 2010 ) ) CHANGES DURING 2010: Profit for the year - - - Share based compensation expenses - - (7
